301 F.2d 307
Spencer BLAKEY, Sr., et al., Appellantsv.Haryold C. DOYLE et al.
No. 16880.
United States Court of Appeals Eighth Circuit.
March 20, 1962, Rehearing Denied April 20, 1962.

1
Appeal from the United States District Court for the District of South Dakota.


2
Norman Jaquith, Vermillion, S.D., for appellants.


3
James T. Goetz, Yankton, S.D., for Ed 'Babe' Sampson.


4
Frank J. Brady, Yankton, S.D., for Henry Huntley & Charles Huntley.


5
Ellsworth E. Evans, Sioux Falls, S.D., for H. C. Doyle.


6
Appeal from District Court dismissed as moot.